Citation Nr: 0842488	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back injury with 
arthritis of the cervical, thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1984 to June 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the veteran's claim for service 
connection for a back injury with claimed residual arthritis 
of the cervical, thoracic and lumbar spine.  During the 
pendency of this appeal, the Portland, Oregon, RO assumed the 
role of the agency of original jurisdiction.  

In September 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Portland RO.  A 
transcript of that proceeding has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a back injury with 
residual arthritis of the cervical, thoracic and lumbar 
spine, claimed as the result of an in-service injury.  
Specifically, he contends that as a result of a May 1986 
automobile accident, in which his chest struck the steering 
column, he sustained a whiplash injury, resulting in chronic 
cervical, thoracic and lumbar spine pain that has persisted 
since service.  His service treatment records also show that 
he was also involved in an earlier in-service automobile 
accident in November 1985, in which he sustained chest and 
abdominal injuries when his car rear-ended another vehicle.  
Subsequent records show complaints of cervical and lumbar 
spine pain.  However, his June 1986 service separation 
medical examination report revealed normal findings.

While the veteran was afforded a VA compensation and pension 
examination In April 2005, the Board is of the opinion that 
an additional examination would be probative in ascertaining 
whether his current back disabilities are etiologically 
related to in-service injury.  In this regard, the Board 
observes that the VA examiner noted that the veteran was 
morbidly obese and weighed over 400 pounds.  After reviewing 
the complete claims folder, including the veteran's service 
and post-service treatment records, the examiner said that it 
was not uncommon for a veteran with a soft tissue injury in 
service to have ongoing chronic muscular pain due to 
ligamentous and muscular strain; however, due to the 
veteran's morbid obesity, the examiner was unable to relate 
his current spinal condition to his in-service automobile 
accidents without resorting to speculation. 

The April 2005 examination report is not adequate for rating 
purposes.  An opinion that is only general or speculative in 
nature is of no probative value.  See Bostain v. West, 11 
Vet. App. 127 (1998); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The 
Board observes that the examiner's inability to provide the 
requested opinion was due to, at least in part, the veteran's 
obesity.  At his hearing before the Board, the veteran 
testified lost over 150 pounds since his 2005 examination.  
In light of the veteran's recent weight loss, the Board feels 
that he should be afforded a new examination to ascertain the 
relationship, if any, between the veteran's in-service 
automobile accidents and his current arthritis of the 
cervical, thoracic, and lumbar spines. 

Additionally, during a Travel Board hearing in September 
2008, the veteran discussed his injuries and claimed that his 
symptoms had persisted since service.  He also indicated that 
he had undergone treatment at a VA medical center ("VAMC") 
since 2005.  These records, however, are absent from the 
claims folder.  The procurement of such pertinent medical 
reports is required.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of the VA are 
deemed to be constructively of record, they must be obtained.  
Id.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the names 
and addresses of all medical care 
providers, both VA and private, who 
treated the veteran for his claimed 
cervical, thoracic, and lumbar spine 
arthritis since his separation from 
active duty.  After securing the 
necessary release, the RO should obtain 
these records.

2.  Thereafter, the RO/AMC should 
schedule the veteran for an appropriate 
VA examination to determine the nature 
and likely etiology of any current 
cervical, thoracic and lumbar spine 
disability.  The complete claims folder 
must be provided to the examiner for 
review in conjunction with the 
examination, and the examiner must 
indicate that he or she has reviewed the 
file.  Any and all tests deemed necessary 
should be performed.  

The examiner should be asked to indicate 
whether it is at least as likely as not 
(i.e., whether there is at least a 50 
percent probability) that such disorder 
is related to, or was caused or 
aggravated (permanent worsening as 
opposed to temporary flare-ups or 
increase in symptoms) by the veteran's 
active military service.  He or she 
should also be asked to specifically 
comment on whether the veteran's 
condition is related to either his 
November 1985 or May 1986 automobile 
accident.  

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weighs against the claim.

Any and all opinions must be accompanied 
by a complete rationale.

3.  Thereafter, the issue on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if necessary, 
for further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


